UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number 001-35806 The ExOne Company (Exact Name of Registrant as Specified in its Charter) Delaware 46-1684608 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 127 Industry Boulevard North Huntingdon, PA 15642 (Address of Principal Executive Offices) (Zip Code) (724)863-9663 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Stock, par value $0.01 per share The NASDAQ Stock Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Exchange Act of 1934).Yes¨Nox The aggregate market value of common stock held by non-affiliates for the last business day of the registrant’s most recently completed second fiscal quarter was approximately $116.3 million. As of March22, 2016, 16,067,954 shares of common stock, par value $0.01 were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement to be filed pursuant to Regulation 14A of the general rules and regulations under the Securities Exchange Act of 1934, as amended, for its 2016 Annual Meeting of Stockholders (“Proxy Statement”) are incorporated by reference into Part III of this Annual Report on Form 10-K. TABLE OF CONTENTS Explanatory Note 1 Implications of Being an Emerging Growth Company 1 Trademarks, Service Marks and Trade Names 1 Cautionary Statement Concerning Forward Looking Statements 2 PART I 3 Item1. Business 3 Item1A. Risk Factors 14 Item1B. Unresolved Staff Comments 27 Item2. Properties 27 Item3. Legal Proceedings 28 Item4. Mine Safety Disclosures 28 PART II 29 Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item6. Selected Financial Data 31 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item7A. Quantitative and Qualitative Disclosures about Market Risk 42 Item8. Financial Statements and Supplementary Data 43 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 73 Item9A. Controls and Procedures 73 Item9B. Other Information 74 PART III 75 Item10. Directors, Executive Officers and Corporate Governance 75 Item11. Executive Compensation 75 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 75 Item13. Certain Relationships and Related Transactions, and Director Independence 75 Item14. Principal Accountant Fees and Services 75 PART IV 75 Item15. Exhibits and Financial Statement Schedules 75 i EXPLANATORY NOTE As used in this Annual Report on Form 10-K, unless the context otherwise requires or indicates, the terms “ExOne,” “our Company,” “the Company,” “we,” “our,” “ours,” and “us” refer to The ExOne Company and its wholly-owned subsidiaries.
